      Case 3:19-cv-00173 Document 1 Filed on 05/22/19 in TXSD Page 1 of 14



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                 GALVESTON DIVISION

MICHELLE GARCIA and                                   §
RACHEL LOUVIERE                                       §
     Plaintiffs,                                      §
                                                      §       Civil Action No. ____________
vs.                                                   §
                                                      §
MORGAN ROOFING, LLC and                               §
DAVID F. MORGAN                                       §
     Defendants.                                      §       JURY TRIAL DEMANDED

                        PLAINTIFFS’ ORIGINAL COMPLAINT

       NOW COME PLAINTIFFS, Michelle Garcia and Rachel Louviere (hereinafter

collectively referred to as “Plaintiffs”), and complain of Defendants, Morgan Roofing, LLC and

David F. Morgan (hereinafter collectively referred to as “Defendants”), and for causes of action

would show the Court as follows:

                                                I.
                                           Introduction

       1.      This is an action to recover unpaid overtime wages brought under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. This is also an action to recover damages due to

Defendants’ breach of contractual obligations.

       2.      This action seeks equitable relief, actual damages, compensatory and liquidated

damages, attorney’s fees, taxable costs of court, and pre-judgement and post-judgment interest for

Defendants’ willful failure to pay overtime pursuant to 29 U.S.C. § 216(b) to Plaintiffs in the

course of their employment with the Defendants and Defendants’ breach of contractual

obligations.

       3.      Plaintiffs demand a jury trial on all issues that may be tried to a jury.

       4.      This action is authorized and instituted pursuant to the Fair Labor Standards Act,
      Case 3:19-cv-00173 Document 1 Filed on 05/22/19 in TXSD Page 2 of 14



29 U.S.C. § 201 et seq. and state common law.

                                                  II.
                                       Jurisdiction and Venue

        5.      Plaintiffs bring this action to recover unpaid overtime compensation from the

Defendants pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., and to recover

damages due to Defendants’ breach of contractual obligations.

        6.      This Court also has jurisdiction of these claims pursuant to 28 U.S.C. §1331 and 28

U.S.C. §1367.

        7.      Venue is proper in the Southern District of Texas under 28 U.S.C. § 1391(b) and

(c)(2) because Defendants reside in this district and a substantial part of the events or omissions

giving rise to the claims occurred in this district.

                                                 III.
                                                Parties

        8.      Plaintiff Michelle Garcia (hereinafter referred to as “Ms. Garcia”), is a resident of

Galveston County, Texas, who engaged in interstate commerce or in the production of goods for

interstate commerce in performing her duties for Defendants.

        9.      Plaintiff Rachel Louviere (hereinafter referred to as “Ms. Louviere”), is a resident

of Galveston County, Texas, who engaged in interstate commerce or in the production of goods

for interstate commerce in performing her duties for Defendants.

        10.     Defendant, Morgan Roofing, LLC, is a validly existing Texas limited liability

company and may be served with summons and complaint by serving its registered agent,

Katherine O. Maxwell, 2200 Market Street, Suite 703, Galveston, Texas 77550 or at any other

address where it may be found. Defendant Morgan Roofing, LLC is an entity engaged in interstate

commerce or in the production of goods for interstate commerce as an employer.




                                                   2
      Case 3:19-cv-00173 Document 1 Filed on 05/22/19 in TXSD Page 3 of 14



        11.     Defendant, David Morgan is an individual who may be served with summons and

complaint at his place of business at 1311 42nd Street, Galveston, Texas 77550, or at any other

address where he may be found. Defendant David Morgan is an individual engaged in interstate

commerce or in the production of goods for interstate commerce as an employer. He has acted,

directly or indirectly, in the interest of an employer with respect to Plaintiffs.

        12.     Whenever in this complaint it is alleged that Defendants committed any act or

omission, it is meant that Defendants’ officers, directors, vice-principals, agents, servants, or

employees committed such act or omission and that at the time such act or omission was

committed, it was done with the full authorization, ratification or approval of Defendants or was

done in the routine normal course and scope of employment of Defendants’ officers, directors,

vice-principals, agents, servants, or employees.

                                                 IV.
                                                Facts

        13.     Each and every allegation contained in the foregoing paragraphs is re-alleged as if

fully rewritten herein.

        14.     At all times relevant to this action, Defendants have been subject to the

requirements of the FLSA.

        15.     For purposes of this action related to violations of the FLSA the “relevant period”

is defined as such period commencing on the date that is three (3) years prior to the filing of this

action, and continuing thereafter.

        16.     For purposes of this action related to Defendants’ breach of contractual obligations

to Ms. Garcia, the “relevant period” is defined as a period of time commencing on September 3,

2017 to the present.

        17.     For purposes of this action related to Defendants’ breach of contractual obligations



                                                   3
       Case 3:19-cv-00173 Document 1 Filed on 05/22/19 in TXSD Page 4 of 14



to Ms. Louviere, the “relevant period” is defined as a period of time commencing on August 17,

2018 to the present.

        18.    At all material times, the Defendants were an “employer” within the meaning of

the FLSA, 29 U.S.C. § 203(d)

        19.    At all material times, the Defendants have been an “enterprise” within the meaning

of the FLSA. 29 U.S.C. § 203(r).

        20.    At all material times, the Defendants have been an “enterprise engaged in interstate

commerce or in the production of goods for interstate commerce” within the meaning of the FLSA

because they had employees engaged in interstate commerce and they engaged in activities that

constitute being engaged in interstate commerce. 29 U.S.C. § 203(s)(1).

        21.    At all material times, Plaintiffs were employees who were engaged in interstate

commerce or in the production of goods for interstate commerce as required by 29 U.S.C. §§ 206-

207.

        22.    Defendant Morgan Roofing, LLC is a roofing and home remodeling company,

located at 1311 42nd Street, Galveston, Texas 77550.

        23.    Defendant David F. Morgan is the owner and director of Morgan Roofing, LLC.

        24.    Defendants are involved in setting company policies of the business.

        25.    Defendants hired, disciplined and set the schedule of the Plaintiffs.

        26.    Defendants have the authority to set pay rates of the employees of Morgan Roofing,

LLC.

        27.    Defendants have the authority to direct and supervise the work of employees of

Morgan Roofing, LLC.

        28.    Defendants have the authority to make decisions regarding employee




                                                 4
      Case 3:19-cv-00173 Document 1 Filed on 05/22/19 in TXSD Page 5 of 14



compensation.

       29.      Defendants have the authority to sign on such business’ checking accounts,

including payroll accounts.

       30.      Defendants set the hours of the Plaintiffs.

Michelle Garcia

       31.      Defendants employed Ms. Garcia as an Office Assistant from on or about

September 3, 2017 until March 29, 2019.

       32.      Ms. Garcia averaged over forty (40) hours per week during her employment with

the Defendants. In fact, Ms. Garcia routinely worked fifty (50) hours or more each week.

       33.      Ms. Garcia mainly performed receptionist or other administrative duties during her

employment.

       34.      Ms. Garcia answered phones, prepared invoices and contracts, and performed other

administrative tasks directed by David F. Morgan.

       35.      As an employee, Ms. Garcia has performed, during a significant period of most

days, what was or is otherwise work performed by “hourly” or non-exempt employees because the

job required it, but Defendants paid Ms. Garcia at her regular hourly rate for all hours worked over

forty (40) in a workweek.

       36.      In September 2018, the Wage and Hour Division of the U.S. Department of Labor

(hereinafter referred to as the “D.O.L.”) began investigating Morgan Roofing, LLC for alleged

violations of the FLSA.

       37.      Ms. Garcia cooperated with the D.O.L.’s investigation.

       38.      Once Defendants became aware that Ms. Garcia cooperated with the D.O.L.’s

investigation, Defendants reduced Ms. Garcia’s schedule to only twenty (20) to thirty (30) hours




                                                  5
     Case 3:19-cv-00173 Document 1 Filed on 05/22/19 in TXSD Page 6 of 14



per week.

       39.     Defendants subsequently terminated Ms. Garcia on March 29, 2019 for cooperating

with the D.O.L.’s investigation.

       40.     Consequently, Defendants retaliated against Ms. Garcia by reducing her schedule

and ultimately terminating her employment, in violation of the FLSA.

       41.     Defendants did not provide proper overtime compensation for the hours Ms. Garcia

worked over forty (40) in a workweek.

       42.     Specifically, Defendants did not pay Ms. Garcia time and a half of her regular rate

of pay for hours worked over forty (40) in a workweek.

       43.     Further, Defendants have failed to provide goods which Ms. Garcia purchased from

Defendants for the amount of $5,500.00 on December 17, 2018.

       44.     In addition, Defendants have not compensated Ms. Garcia the agreed upon rate of

pay of $25.00 per hour for her employment from September 3, 2017 to October 1, 2018.

       45.     Defendants did not comply with the provisions of verbal contract they entered into

with Ms. Garcia regarding how much her pay would be, starting on September 3, 2017 until the

rate was modified on October 1, 2018. Over the course of Ms. Garcia’s employment, Defendants

paid Ms. Garcia less than the full amount of money owed and promised in the verbal contract.

       46.     In addition, Defendants have not compensated Ms. Garcia for the agreed upon rate

of $1,800.00 weekly for her employment from October 1, 2018 to March 29, 2019, as stated in her

employment contract.

       47.     Defendants did not comply with the provisions of the written contract they entered

into with Ms. Garcia regarding how much her pay would be, starting on October 1, 2018 until she

was terminated on March 29, 2019. Over the course of Ms. Garcia’s employment, Defendants




                                                6
     Case 3:19-cv-00173 Document 1 Filed on 05/22/19 in TXSD Page 7 of 14



paid Ms. Garcia less than the full amount of money owed and promised in the written contract.

       48.      Further, Ms. Garcia was terminated by Defendants prior to the end of the three (3)

year contract term, which entitles her to a Lump-Sum Severance Payment under the terms of her

written employment agreement.         Pursuant to Ms. Garcia’s employment agreement with

Defendants, Ms. Garcia is entitled to two (2) times the sum of her annual base salary as a result.

Ms. Garcia’s annual salary was established as $93,600.00 in her employment agreement. Thus,

Ms. Garcia is entitled to $187,200.00 because of this claim.

Rachel Louviere

       49.      Defendants employed Ms. Louviere as a Managing Director from on or about

August 17, 2018 until April 17, 2019.

       50.      Ms. Louviere averaged over forty (40) hours per week during her employment with

the Defendants. In fact, Ms. Louviere routinely worked seventy (70) hours or more each week,

and occasionally upwards of eight-five (85) hours per week.

       51.      Ms. Louviere mainly performed mainly administrative duties during her

employment and had no managerial authority. All actions were directed by Defendants.

       52.      Ms. Louviere prepared policies, audited company records, and performed

bookkeeping and administrative duties.

       53.      As an employee, Ms. Louviere has performed, during a significant period of most

days, what was or is otherwise work performed by “hourly” or non-exempt employees because the

job required it, but Defendants paid Ms. Louviere a set weekly salary regardless of the number of

hours worked.

       54.      In September 2018, the D.O.L. began investigating Morgan Roofing, LLC for

alleged violations of the FLSA.




                                                7
      Case 3:19-cv-00173 Document 1 Filed on 05/22/19 in TXSD Page 8 of 14



       55.    Ms. Louviere cooperated with the D.O.L.’s investigation.

       56.    Once Defendants became aware that Ms. Louviere cooperated with the D.O.L.’s

investigation, Defendants terminated Ms. Louviere on April 17, 2019.

       57.    Consequently, Defendants retaliated against Ms. Louviere by terminating her

employment, in violation of the FLSA.

       58.    Defendants did not provide proper overtime compensation for the hours Ms.

Louviere worked over forty (40) in a workweek.

       59.    Specifically, Defendants did not pay Ms. Louviere time and a half of her regular

rate of pay for hours worked over forty (40) in a workweek.

       60.    Further, Defendants have failed to provide goods which Ms. Louviere purchased

from Defendants for the amount of $65,000.00 on December 17, 2018.

       61.     In addition, Defendants have not compensated Ms. Louviere the agreed upon rate

of pay of $25.00 per hour for her employment from August 17, 2018 to December 15, 2018.

       62.    Defendants did not comply with the provisions of verbal contract they entered into

with Ms. Louviere regarding how much her pay would be, starting on August 17, 2018 until the

rate was modified on December 15, 2018. Over the course of Ms. Louviere’s employment,

Defendants paid Ms. Louviere less than the full amount of money owed and promised in the verbal

contract.

       63.    In addition, Defendants have not compensated Ms. Louviere for the agreed upon

rate of pay of $2,300.00 weekly for her employment from December 15, 2018 to April 17, 2019,

as stated in her employment contract.

       64.    Defendants did not comply with the provisions of the written contract they entered

into with Ms. Louviere regarding how much her pay would be, starting on December 15, 2018




                                               8
      Case 3:19-cv-00173 Document 1 Filed on 05/22/19 in TXSD Page 9 of 14



until she was terminated on April 17, 2019. Over the course of Ms. Louviere’s employment,

Defendants paid Ms. Louveire less than the full amount of money owed and promised in the written

contract.

       65.     Further, Ms. Louviere was terminated by Defendants prior to the end of the three

(3) year contract term, which entitles her to a Lump-Sum Severance Payment under the terms her

employment agreement. Pursuant to Ms. Louviere’s employment agreement with Defendants, Ms.

Louviere is entitled to two (2) times the sum of her annual base salary as a result. Ms. Louviere’s

annual salary was established as $119,600.00 in her employment agreement. Thus, Ms. Louviere

is entitled to $239,200.00 because of this claim.

                                               V.
                                        Claims for Relief


       66.     Each and every allegation contained in the foregoing paragraphs is re-alleged as if

fully rewritten herein.

A.     Unpaid overtime compensation and Retaliation under the FLSA.

       67.     Plaintiffs are considered non-exempt employees.

       68.     Plaintiffs are entitled to receive overtime pay for all hours they have worked in

excess of forty (40) hours during each seven-day workweek.

       69.     During their employment with the Defendants, Plaintiffs routinely worked more

than forty (40) hours per week.

       70.     Defendants did not pay Plaintiffs their entitled pay (including overtime pay) for

those hours they worked in excess of forty (40) hours per week.

       71.     Defendants have violated 29 U.S.C. § 201 et seq. by failing to pay Plaintiffs

“overtime” pay for all hours worked in excess of forty (40) hours per week.




                                                    9
     Case 3:19-cv-00173 Document 1 Filed on 05/22/19 in TXSD Page 10 of 14



        72.    Defendants have not made a good faith effort to comply with the FLSA, and have

thus violated the requirements of the federal statute.

        73.    Defendants have failed to maintain a complete, accurate and contemporaneous

record of the number of hours Plaintiffs worked during each workweek of their employment with

the Defendants.

        74.    Defendants’ conduct was willful within the meaning of 29 U.S.C. § 255(a).

        75.    No exemption excused the Defendants from paying Plaintiffs overtime pay for

hours worked over forty (40) hours per week.

        76.    Rather, Defendants knowingly, willfully, or with reckless disregard carried out

their illegal pattern and practice regarding overtime compensation due to Plaintiffs.

        77.    Defendants retaliated against Plaintiffs for cooperating with the D.O.L.

investigation into Morgan Roofing, LLC for alleged violations of the FLSA and took adverse

employment actions against Plaintiffs as a result of Plaintiffs’ cooperation. 29 U.S.C. § 215.

        78.    Plaintiffs seek an amount of back-pay equal to the unpaid overtime compensation

owed to Plaintiffs.

        79.    Plaintiffs also seek an additional equal amount as liquidated damages, front pay,

and reasonable attorney’s fees and costs as provided for by 29 U.S.C. § 216(b), along with pre-

judgment and post-judgment interest at the highest rate allowed by law.

B.      Breach of Contract.

        80.    Defendants agreed to pay Ms. Garcia $25.00 per hour beginning September 7,

2017.

        81.    Ms. Garcia worked at least forty (40) hours per week from September 7, 2017 until

October 1, 2018.




                                                 10
     Case 3:19-cv-00173 Document 1 Filed on 05/22/19 in TXSD Page 11 of 14



        82.   Defendants did not compensate Ms. Garcia for the agreed upon amount from

September 7, 2017 until October 1, 2018.

        83.   Defendants agreed to pay Ms. Garcia $1,800.00 per week ($45.00 per hour)

beginning October 1, 2018.

        84.   Ms. Garcia worked at least thirty (30) hours per week from October 1, 2018 until

March 29, 2019.

        85.   Defendants did not compensate Ms. Garcia for the agreed upon amount from

October 1, 2018 until March 29, 2019.

        86.   Defendants agreed to compensate Ms. Garcia a Lump-Sum Severance Payment of

$187,200.00 under the terms her employment agreement, for premature termination.

        87.   Defendants did not compensate Ms. Garcia the agreed upon amount for terminating

her employment prior to the end of the contract term.

        88.   Defendants did not deliver goods purchased by Ms. Garcia for $5,500.00 on

December 17, 2018, nor reimbuse Ms. Garcia for this amount upon Defendants’ failure to deliver

such goods.

        89.   Defendants agreed to pay Ms. Louviere $25.00 per hour beginning August 17,

2018.

        90.   Ms. Louviere worked at least forty (40) hours per week from August 17, 2018 until

December 15, 2018.

        91.   Defendants did not compensate Ms. Louviere for the agreed upon amount from

August 17, 2018 until December 15, 2018.

        92.   Defendants agreed to pay Ms. Louviere $2,300.00 per week ($57.50 per hour)

beginning December 15, 2018.




                                               11
     Case 3:19-cv-00173 Document 1 Filed on 05/22/19 in TXSD Page 12 of 14



       93.     Ms. Louviere worked at least forty (40) hours per week from December 15, 2018

until April 17, 2019.

       94.     Defendants did not compensate Ms. Louviere for the agreed upon amount from

December 15, 2018 until April 17, 2019.

       95.     Defendants agreed to compensate Ms. Louviere a Lump-Sum Severance Payment

of $239,200.00 under the terms her employment agreement, for premature termination.

       96.     Defendants did not compensate Ms. Louviere the agreed upon amount for

terminating her employment prior to the end of the contract term.

       97.     Defendants did not deliver goods purchased by Ms. Louviere for $65,000.00 on

December 17, 2018, nor reimbuse Ms. Louviere for this amount upon Defendants’ failure to

deliver such goods.

       98.     Defendants did not comply with the provisions of the verbal and written contracts

they entered into with Plaintiffs regarding how much their pay would be and how much they would

be compensated for premature termination. Over the course of Plaintiffs’ employment, Defendants

paid Plaintiffs less than the full amount of money owed and promised in the contracts.

       99.     Defendants breached their verbal and written agreements with Plaintiffs and

Plaintiffs have suffered damages as a result.

                                                VI.
                                           Attorney Fees

       100.    Each and every allegation contained in the foregoing paragraphs is re-alleged as if

fully rewritten herein.

       101.    Plaintiffs are entitled to recover attorney’s fees and costs for prosecuting this action

pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

       102.    Plaintiffs also request an award of reasonable and necessary attorneys’ fees and



                                                 12
     Case 3:19-cv-00173 Document 1 Filed on 05/22/19 in TXSD Page 13 of 14



costs, which are authorized under § 38.001, et al. of the Texas Civil Practice & Remedies Code.

                                                    VII.
                                                Jury Demand

           103.      Plaintiffs make a formal demand for a jury trial in this matter.

                                                   VIII.
                                              Prayer for Relief

      WHEREFORE, PREMISES CONSIDERED, Plaintiffs Michelle Garcia and Rachel

Louviere respectfully request that upon final hearing, the Court grant them relief as follows:

      a.          Declare that Defendants have violated the Fair Labor Standards Act, specifically 29
                  U.S.C. §§ 206, 207 and/or 215, by failing to pay Plaintiffs overtime pay at one and
                  one-half times their regular hourly rates for all hours in excess of forty (40) hours
                  worked during each seven-day work period and engaging in retaliatory conduct.

      b.          Enjoin Defendants from failing to pay overtime pay at one and one-half times his
                  regular hourly rates for all hours in excess of forty (40) hours worked in each seven-
                  day work period and engaging in retaliatory conduct.

      c.          Order Defendants to pay Plaintiffs the difference between (i) what Defendants should
                  have paid Plaintiffs for all hours worked, including overtime hours worked during the
                  relevant periods, and (ii) what Plaintiffs were actually paid for those hours worked.

      d.          Order Defendants to pay an equal amount as liquidated damages pursuant to 29 U.S.C.
                  § 216(b).

      e.          Order Defendants to pay Plaintiffs’ reasonable attorney’s fees and costs pursuant to
                  29 U.S.C. § 216(b) and § 38.001, et al. of the Texas Civil Practice & Remedies Code.

      f.          Order Defendants to pay lost wages and front pay pursuant to 29 U.S.C. § 216(b).

      g.          Order Defendants to pay Plaintiffs’ damages as a result of Defendants breaching their
                  contractual obligations.

      h.          Order Defendants to pay pre-judgment and post-judgment interest at the highest lawful
                  rate for all amounts, including attorney fees, awarded against the Defendants.

      i.          Order all further relief, whether legal, equitable or injunctive, as may be necessitated
                  to effectuate full relief to Plaintiffs.




                                                      13
    Case 3:19-cv-00173 Document 1 Filed on 05/22/19 in TXSD Page 14 of 14



                                   Respectfully submitted,

                                   GARCIA-MARTIN & MARTIN, P.C.



                                   By: ___/s/ Lionel Martin___________
                                      Lionel Martin
                                      Federal Bar No. 31342
                                      Texas State Bar No. 24037032
                                      Lmartin@mgmartinlaw.com

                                      12946 S. Dairy Ashford Road
                                      Suite 220
                                      Sugar Land, Texas 77478
                                      Tel: (281) 277-3066
                                      Fax: (281) 277-3067

                                      Attorneys for Plaintiffs
                                      Michael Garcia and Rachel Louviere

OF COUNSEL:

GARCIA-MARTIN & MARTIN, P.C.

Melissa Garcia-Martin
Federal Bar No. 38613
Texas State Bar No. 24039035
mmartin@mgmartinlaw.com

12946 S. Dairy Ashford Road
Suite 220
Sugar Land, Texas 77478
Tel: (281) 277-3066
Fax: (281) 277-3067




                                     14
